Citation Nr: 1412963	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This included service within Vietnam from March 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective from October 23, 2008.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals VA treatment records dated from January 2010 to October 2013.  The RO has not reviewed these records in the December 2013 supplemental statement of the case (SSOC).  To the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the RO/AMC will have the opportunity upon remand to consider it.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with this claim in July 2009 and October 2011.  At each of these examinations, he reported treatment through both the Roanoke Veterans Outreach Center (Vet Center) and with a private care provider.  The claims file includes an August 2010 statement in support of the Veteran's claim from his social worker at the Vet Center, which also indicated that the Veteran is a regular participant in weekly group therapy and monthly individual therapy.  However, the claims file does not contain any other records from the Vet Center.    

The claims file also includes September 2008, December 2009, and October 2011 evaluations from Psychological Consulting Services, which note that the Veteran has been in treatment there since September 2008.  The Veteran submitted VA Form 21-4142s to authorize the release of those treatment records in October 2008 and August 2009.  The RO requested those private treatment records from Psychological Consulting Services in November 2009, but there is no indication that there has been a follow-up request.  In addition, the December 2009 evaluation indicates that the Veteran had emergency room treatment for anxiety attacks, yet there are no emergency room treatment records in the claims file.  On remand, the RO/AMC should make a further attempt to obtain these private treatment records.  

After the forgoing development, afford the Veteran with a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for the actual treatment records from Psychological Consulting Services dated since September 2008, and any emergency room treatment for anxiety attacks.

The RO/AMC should also obtain any relevant, outstanding VA medical records, including records from the Roanoke Veterans Outreach Center.

2.  After the records noted above have been associated with the claims file, the RO/AMC should afford the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


